Citation Nr: 0300268	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  96-08 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a bilateral ear 
disorder.  

(Entitlement to service connection for bilateral hearing 
loss will be the topic of a separate decision).  



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veteran's affairs (VA).  By this rating, 
service connection was granted for atrophy of the left 
testicle due to mumps, and special monthly compensation 
was granted for loss of a creative organ.  By the same 
rating decision, service connection was denied for hearing 
loss, tinnitus, a foot disorder and an ear condition.  The 
veteran expressed disagreement with to the November 1995 
decision in February 1996.  In his March 1996 substantive 
appeal, the veteran stated that he was not appealing the 
issue of service connection for the foot condition.  By 
the same document, the veteran indicated that his appeal 
included his claims for an ear condition, tinnitus and 
hearing loss.  As a consequence, the Board construes the 
issues on appeal to be limited to those set forth on the 
title page of the decision.  

In its current status, the case returns to the Board 
following the completion of development made pursuant to 
its three remands.  In December 1997, the Board remanded 
the case in order to afford the veteran an opportunity to 
present testimony at a Travel Board hearing.  In September 
1999, the case was remanded again to provide the veteran 
the opportunity to identify all sources of his treatment, 
to obtain copies of treatment records and to afford the 
veteran additional examination.  In October 2001, the case 
was remanded again in order to provide for additional 
development as directed by a change in the law, to be 
discussed below.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for a bilateral 
hearing loss pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
informed decision has been obtained by the originating 
agency.  

2.  The veteran does not currently have tinnitus or an ear 
disability that may be associated with injury, disease or 
event of his active service.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002). 

2.  A chronic ear condition was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the November 1995 and the May 1996 rating 
decisions, the February 1996 statement of the case, the 
May 1996 and May 2001 supplemental statements of the case, 
and December 1997, September 1999 and October 2001 Board 
remands.  He was specifically told that there was no 
evidence showing that he currently has tinnitus or an ear 
disability that may be associated with injury, disease or 
event noted during his active service.  The RO also 
notified him by letters dated October 1999 and February 
2002, that he needed to submit evidence in support of his 
claim, such as statements from doctors who treated him 
during or shortly after service.  Specific evidence, 
including a medical nexus opinion from the veteran's 
doctor, was requested on remands in 1999 and 2001.  
Therefore, VA has no outstanding duty to inform him that 
any additional information or evidence is needed. 

VA attempted to inform the veteran of which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf.  In 
letters dated in October 1999 and February 2002 the RO 
asked him to specify where he had received treatment and 
solicited releases to obtain his private records.  The RO 
also informed him that it would request these records.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Here, the RO obtained the veteran's available 
service medical records.  The RO also obtained the 
veteran's VA medical records from the Little Rock, 
Arkansas VA Medical Center (John McClellan Memorial 
Hospital), Poplar Bluff, Mountain Home VA Medical Centers 
(VAMC) and private medical records from L. Moody, M.D.  

In addition, the veteran informed VA in his May 2001 
statement in support of claim, VA Form 21-4138, that he 
was treated by Drs. F. Q. Wyatt, J. J. Monfordt and B. 
Strickland immediately after his separation from service.  
He stated that all of these physicians are dead now and 
the records are no longer available.  In addition, he 
stated that the had no further evidence to submit on 
behalf of his claim.

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

Service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that he first experience his 
difficulty with his ears during his active service.  He 
provided testimony at an RO hearing in April 1996 and at a 
Travel Board hearing in May 1999.  In essence, he 
testified that his initial problems were that his ears 
would "plug up" during swimming and abandon ship tests.  
At the Travel Board hearing, the veteran added that he was 
seen at the clinic for these complaints and a large, 3/4 
inch plug was removed from his ear.  He also stated that 
he was in the hospital for his ear problems.  The veteran 
also testified that after his basic training, he was 
transferred to a seaman guard unit where part of his 
responsibility was to conduct military funerals.  He 
testified that he noticed that the firing of rifles during 
these times bothered his ears.  He did not recall having 
any ear protection at that time.  Furthermore, the veteran 
reported that he was transferred to an aircraft carrier 
where he loaded ordinances.  At that time, he experienced 
problems with his ears because of the noise of aircraft.  
Finally, the veteran reported that he was treated shortly 
after service for his ears but that the physicians are no 
longer alive and the treatment reports are no longer 
available.  

The veteran's service medical records contain no reference 
to tinnitus or any type of ear condition.  The medical 
examination for separation from active service shows that 
the veteran had no disease or defect of the ears.  No 
reference to tinnitus was recorded at that time.  

Reports of private treatment show that the veteran was 
seen in December 1990 for complaints of difficulty 
hearing.  The physical examination was consistent with 
impacted cerumen. 

A June 1995 VA medical report shows that the veteran 
reported having complaints of noise in the right ear that 
he indicated was like a cricket chirping.  He underwent a 
VA examination in September 1995.  At that time, he 
complained of diminishing hearing and intermittent 
tinnitus on the right.  The September 1995 audiometric 
examination shows that the veteran had constant tinnitus, 
noted for the previous two or three years.  The etiology 
was unknown.  The examination of the ears was 
unremarkable.  The report of the October 1995 report of 
otolaryngology evaluation shows that the veteran was found 
to have tinnitus secondary to sensorineural hearing loss 
secondary to noise exposure.  At that time, it was noted 
that he veteran had been exposed to the noise of 20-inch 
guns.  He had had no otolaryngological symptoms until two 
years prior to the above-stated examination.  The physical 
examination revealed normal tympanic membranes.  Brainstem 
testing was conducted in January 1996 to rule out 
retrocholear lesion.  

The veteran underwent VA examination in April 2001.  At 
that time, the physical examination of the ears revealed a 
build up of cerumen.  He was recommended to the Mountain 
Home VA Facility for the irrigation of his ears.  

The veteran's claims folder was reviewed in May 2001.  At 
that time, it was noted that the veteran was seen for 
compensation and pension examination in September 1995.  
Acoustic immittance results indicated normal middle ear 
pressure and mobility.  Due to the veteran's complaint of 
constant unilateral tinnitus, he was referred for auditory 
brainstem response (ABR) testing to rule out 
retrochochlear and/or brainstem involvement.  The ABR 
study was conducted in January 1996.  The results were 
noted to be in normal limits for both ear.  It was noted 
in addition, that the veteran was examined in April 2001, 
at which time he was noted to have cerumen or ear wax 
cleared from his ears on a regular basis.  The examiner 
opined that cerumen accumulation is not judged to be a 
chronic disability of the ears and is not associated with 
the onset of the veteran's bilateral hearing loss or 
constant tinnitus.  

The veteran's claims folder was reviewed again in March 
and April 2002 by a VA examiners.  At that time, it was 
noted that the veteran had a history of noise exposure 
prior to his active service when he worked as a metal 
smith.  As reported this employment included riveting 
airplane parts.  Nothing significant was noted during his 
service, aside from the veteran's report of having a 
cerumen plug removed from the ear.  Although it was noted 
that the veteran reported noise exposure in military 
funerals and on the flight line, it did not appear that 
the veteran fired these weapons, only was in the vicinity 
of small arms fire.  It was reported that the veteran's 
civilian life postservice was significant for noise 
exposure from operating farm equipment.  In addition, it 
was noted that the veteran's complaints of tinnitus were a 
recent onset.  That is, in the 1990s.  Moreover, it was 
noted that the veteran's reports of postservice treatment 
appeared to be consistent with cerumen impaction.  For 
example, the veteran reported that he was treated within 
six months of separation from service by civilian doctors 
who gave him eardrops or removed cerumen.  

It was the opinion of the examiners that the veteran's 
tinnitus was not related to his service.  The onset of 
tinnitus was recent, and many factors could have 
contributed to its onset, including other medical 
problems, medication and nonmilitary noise exposure.  It 
was also the examiners' opinion that there is no known 
association between cerumen impactions and noise exposure, 
immersion in cold water, head injury or military duty.  

In summary, the Board finds that the preponderance of the 
evidence is against the claims for service connection for 
tinnitus and an ear condition.  The veteran's tinnitus was 
first identified in the 1990s and is not shown to be 
associated with injury, disease or event of the veteran's 
active service.  Likewise, recurrent cerumen impactions 
were first documented in December 1990 and are not shown 
to be associated with injury, disease or event of the 
veteran's active service.  In view of the foregoing, 
service connection for tinnitus and a bilateral ear 
disorder is denied. 


ORDER

Service connection for tinnitus is denied.  

Service connection for a bilateral ear disorder is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

